

Exhibit 10.1




$400,000,000
OASIS PETROLEUM INC.
6.25% Senior Notes due 2026
Purchase Agreement
April 30, 2018
Wells Fargo Securities, LLC,
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o Wells Fargo Securities, LLC
375 Park Avenue
New York, New York 10152
Ladies and Gentlemen:
Oasis Petroleum Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 6.25% Senior Notes due
2026 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of May 14, 2018, (the “Indenture”), between the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and U.S. Bank National
Association, as trustee (the “Trustee”). The Securities will be guaranteed on an
unsecured senior basis pursuant to guarantees (the “Guarantees”) by each of the
Guarantors as set forth in the Indenture.
The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated April 30, 2018 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”). The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum,


1

--------------------------------------------------------------------------------




the Time of Sale Information and the Offering Memorandum shall be deemed to
refer to and include any document incorporated by reference therein.
At or prior to 3:30 p.m. (Eastern Standard Time) on the date hereof, which is
before the time when sales of the Securities were first made (the “Time of
Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
1.Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, the Company agrees to issue and sell the Securities
to the several Initial Purchasers as provided in this Agreement, and each
Initial Purchaser agrees, severally and not jointly, to purchase from the
Company, the respective principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule 1 hereto at a price equal to 98.6% of the
principal amount thereof plus accrued interest, if any, from May 14, 2018 to the
Closing Date. The Company will not be obligated to deliver any of the
Securities, except upon payment for all the Securities to be purchased as
provided herein.
(a)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or


2

--------------------------------------------------------------------------------




(B)    in accordance with the restrictions set forth in Annex C hereto.
(b)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), Vinson & Elkins L.L.P. as counsel
for the Company, and Kirkland & Ellis LLP, as counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.
(c)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.
(d)    The Company and the Guarantors acknowledge and agree that each of the
Initial Purchasers is acting solely in the capacity of an arm’s length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Securities and the Guarantees contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or fiduciary to, or an agent of, the Company, the Guarantors or any
other person. Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company and the Guarantors shall consult with their own respective advisors
concerning such matters and shall be responsible for making their own respective
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Company or the Guarantors with respect
thereto. Any review by the Representative (whether acting on behalf of the
Initial Purchasers or itself) or any other Initial Purchaser of the Company, the
Guarantors, and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representative or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or the Guarantors.
1.    Payment and Delivery.
(a)    Payment for and delivery of the Securities will be made at the offices of
Vinson & Elkins L.L.P. at 10:00 a.m., Eastern time, on May 14, 2018, or at such
other time or place on the same or such other date, not later than the fifth
business day thereafter, as the Representative and the Company may agree upon in
writing. The time and date of such payment and delivery is referred to herein as
the “Closing Date.”
(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any


3

--------------------------------------------------------------------------------




transfer taxes payable in connection with the sale of the Securities duly paid
by the Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 p.m., New York City time, on the business day
prior to the Closing Date.
1.    Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
(b)    Additional Written Communications. The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantors
make no representation and warranty with respect to any statements or omissions
made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication. Each Issuer Written
Communication does not conflict with the Time of Sale Information or the
Offering Memorandum.
(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
U.S. Securities and


4

--------------------------------------------------------------------------------




Exchange Commission (the “Commission”), conformed or will conform, as the case
may be, in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder, and, when filed, did not or
will not, as applicable, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
(d)    Financial Statements. The historical consolidated financial statements
(including the related notes and supporting schedules, if any) of the Company
and its consolidated subsidiaries included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum present fairly, in
all material respects, the consolidated financial position of the Company and
its subsidiaries as of the dates and for the periods specified; such financial
statements have been prepared in accordance with the applicable accounting
requirements of Regulation S-X under the Securities Act and in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved and the supporting
schedules included or incorporated by reference in each of the Time of Sale
Information and Offering Memorandum present fairly in all material respects the
information stated therein. The summary historical consolidated data set forth
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum under the caption “Summary—Summary Historical Consolidated
Financial Data,” and the selected historical consolidated data set forth or
incorporated by reference in each of the Time of Sale Information and Offering
Memorandum under the caption “Selected Historical Consolidated Financial Data”
is accurately presented in all material respects and prepared on a basis
consistent with the historical financial statements from which it has been
derived. All disclosures contained or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G under the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable. Any other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its subsidiaries
and presents fairly, in all material respects, the information shown thereby.
The interactive data in eXtensible Business Reporting Language incorporated by
reference in the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(e)    No Material Adverse Change. Except as set forth in each of the Time of
Sale Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and Offering Memorandum, there has not
occurred any material adverse change, or any development involving a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations, capitalization or long-term debt of the
Company and its subsidiaries, taken as a whole.


5

--------------------------------------------------------------------------------




(f)    Organization and Good Standing of the Company. The Company has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the State of Delaware, has the corporate power and authority to own,
lease, operate or hold its property and to conduct its business and to enter
into and assume the liabilities and obligations assumed or to be assumed by it
pursuant to the Transaction Documents (as defined below) to which it is a party,
as described in each of the Time of Sale Information and Offering Memorandum,
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or lease of
property requires such qualification, except to the extent the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on the business, properties, financial position,
stockholders’ equity, results of operations, or prospects of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company and the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”).
(g)    Organization and Good Standing of the Subsidiaries. The Company has no
subsidiaries other than those identified on Schedule 3. Each subsidiary of the
Company, including the Guarantors, has been duly incorporated, formed or
organized, as applicable, is validly existing as an entity in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, as applicable (such jurisdictions listed on Schedule 3), has the
corporate or other power and authority to own, lease, operate or hold its
property and to conduct its business, and to enter into and assume the
liabilities and obligations assumed or to be assumed by it pursuant to the
Transaction Documents to which it is a party, as described in each of the Time
of Sale Information and the Offering Memorandum, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or lease of property requires such
qualification (such jurisdictions listed on Schedule 3), except to the extent
that the failure to be so qualified or be in good standing would not have a
Material Adverse Effect. The Company does not own, directly or indirectly,
equity securities or other ownership interests of any entity other than its
interests in such subsidiaries.
(h)    Capitalization. The table under the heading “Capitalization” in each of
the Time of Sale Information and the Offering Memorandum sets forth as of the
date of such table, (i) the actual capitalization of the Company and its
subsidiaries on a consolidated basis and (ii) the as adjusted capitalization of
the Company and its subsidiaries on a consolidated basis, after giving effect to
the issuance of the Securities and the application of the net proceeds therefrom
as described in each of the Time of Sale Information and the Offering Memorandum
under the section entitled “Use of Proceeds.” The limited liability company
agreements governing all limited liability company interests of each subsidiary
of the Company have been validly executed and delivered, and all capital
contributions required under such limited liability company agreements have been
paid in full; and all of the limited liability company interests of each
subsidiary of the Company have been duly and validly authorized and issued,
fully paid and are non-assessable, and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
as otherwise described in each of the


6

--------------------------------------------------------------------------------




Time of Sale Information and the Offering Memorandum, including liens under the
Second Amended and Restated Credit Agreement, dated as of April 5, 2013, by and
among the Company, Oasis Petroleum LLC, Oasis Petroleum North America LLC, Wells
Fargo Bank, N.A., as Administrative Agent, and the lenders party thereto, as
amended by the First Amendment to the Second Amended and Restated Credit
Agreement, dated as of September 3, 2013, as further amended by the Second
Amendment to the Second Amended and Restated Credit Agreement, dated as of
September 30, 2014, as further amended by the Third Amendment to the Second
Amended and Restated Credit Agreement, dated as of April 13, 2015, as further
amended by the Fourth Amendment to the Second Amended and Restated Credit
Agreement, dated November 13, 2015, as further amended by the Fifth Amendment to
the Second Amended and Restated Credit Agreement, dated February 23, 2016, as
further amended by the Sixth Amendment to the Second Amended and Restated Credit
Agreement, dated August 8, 2016, as further amended by the Seventh Amendment to
the Second Amended and Restated Credit Agreement, dated October 14, 2016, as
further amended by the Eighth Amendment to the Second Amended and Restated
Credit Agreement, dated April 10, 2017, as further amended by the Ninth
Amendment to the Second Amended and Restated Credit Agreement, dated September
25, 2017, as further amended by the Consent and Tenth Amendment to the Second
Amended and Restated Credit Agreement, dated November 7, 2017, as further
amended by the Eleventh Amendment to the Second Amended and Restated Credit
Agreement, dated February 26, 2018 and as further amended by the Twelfth
Amendment to the Second Amended and Restated Credit Agreement, dated April 19,
2018 (as amended, the “Credit Agreement”).
(i)    Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the Securities
and the Indenture (including each Guarantee set forth therein) (collectively,
the “Transaction Documents”), to the extent it is a party thereto, and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby has been duly and validly
taken.
(j)    The Indenture. The Indenture has been duly and validly authorized,
executed and delivered in accordance with its terms by the Company, and the
Indenture constitutes a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
fraudulent transfer or similar laws affecting the enforcement of creditors
rights generally or by equitable principles (whether considered in a proceeding
at law or in equity) relating to enforceability (collectively, the
“Enforceability Exceptions”); the Indenture will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, subject to
the Enforceability Exceptions.
(k)    The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute


7

--------------------------------------------------------------------------------




valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of and be in the form
contemplated by the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of and be in the form contemplated by the Indenture.
(l)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.
(m)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
(n)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.
(o)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (and the Guarantees), and the
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except for any such
conflict, breach, violation, default,


8

--------------------------------------------------------------------------------




lien, charge or encumbrance described in clauses (i) and (iii) above, which
would not, individually or in the aggregate, have a Material Adverse Effect.
(p)    No Consents Required. No consent, approval, authorization, order, filing,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (and the
Guarantees) by the Company and the Guarantors, and compliance by the Company and
each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders, filings and registrations or
qualifications as may be required under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers.
(q)    Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party (or with respect to any of the foregoing in
existence on the date hereof, to which the Company or any of its subsidiaries
could reasonably be expected to become a party) or to which any property of the
Company or any of its subsidiaries is subject (or with respect to any of the
foregoing in existence on the date hereof, to which any such property could
reasonably be expected to become subject) other than (i) as accurately described
in each of the Time of Sale Information and the Offering Memorandum and (ii)
that, individually or in the aggregate, would not have a Material Adverse
Effect; and, to the knowledge of the Company and each of the Guarantors, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or by others.
(r)    Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by
Regulation S-X.
(s)    Title to Real and Personal Property. Each of the Company and its
subsidiaries has (i) good and defensible title to all of its oil and gas
properties (including oil and gas wells, producing leasehold interests and
appurtenant personal property), title investigations having been carried out by
the Company or its subsidiaries consistent with the reasonable practice in the
oil and gas industry in the areas in which the Company and its subsidiaries
operate and (ii) good and marketable title to all other real and personal
property owned by the Company and its subsidiaries, in each case, free and clear
of all liens, encumbrances and defects except such as are described in each of
the Time of Sale Information and the Offering Memorandum or such as do not
materially affect the value of the properties of the Company and its
subsidiaries, considered as one enterprise, and do not interfere in any material
respect with the use made and proposed to be made of such properties by the
Company and its subsidiaries, considered as one enterprise; and all of the
leases and subleases


9

--------------------------------------------------------------------------------




under which the Company or any of its subsidiaries holds or uses properties are
in full force and effect, with such exceptions as would not reasonably be
expected to have a Material Adverse Effect, and neither the Company nor any of
its subsidiaries has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or its subsidiaries
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any subsidiary thereof to the continued
possession or use of the leased or subleased premises. The working interests in
oil, gas and mineral leases or mineral interests which constitute a portion of
the real property held by the Company reflect in all material respects the right
of the Company to explore, develop or receive production from such real
property, and the care taken by the Company and its subsidiaries with respect to
acquiring or otherwise procuring such leases or mineral interests was generally
consistent with standard industry practices in the areas in which the Company
and its subsidiaries operate for acquiring or procuring leases and interests
therein to explore, develop or produce for hydrocarbons.
(t)    Rights-of-Way. The Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (“rights-of-way”) as are
necessary to enable the Company and its subsidiaries to conduct their business
in the manner described in each of the Time of Sale Information and the Offering
Memorandum, subject to such qualifications as may be set forth in each of the
Time of Sale Information and the Offering Memorandum, and except for such
rights-of-way the lack of which would not have, individually or in the
aggregate, a Material Adverse Effect.
(u)    Title to Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except where the
failure to so own or possess would not, individually or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.
(v)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, equityholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement that is not described or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum. There are no outstanding loans, extensions of credit or advances or
guarantees of indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of the members of the families of
any of them.


10

--------------------------------------------------------------------------------




(w)    Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities, the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of Proceeds”,
none of them will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).
(x)    Taxes. All United States federal income tax returns of the Company and
its subsidiaries required by law to be filed have been filed through the date of
this Agreement (taking into account timely filed extensions) and all taxes shown
by such returns or material taxes otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided in
accordance with GAAP. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed through the date of this Agreement
(taking into account timely filed extensions) pursuant to applicable foreign,
state, local or other law except insofar as the failure to file such returns
would not result in a Material Adverse Effect, and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and its subsidiaries, except (i) for such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided in accordance
with GAAP, or (ii) insofar as the failure to pay would not result in a Material
Adverse Effect.
(y)    Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities necessary to own or lease their
respective properties and to conduct their respective businesses, except where
the failure to possess such licenses, certificates, authorizations or permits
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation, nonrenewal or modification of
any such license, certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a Material Adverse Effect.
(z)    No Labor Disputes. No labor disturbance by or dispute with the employees
of the Company or any of its subsidiaries exists or, to the knowledge of the
Company or any of the Guarantors, is threatened or imminent, except for any such
disturbance or dispute that would not reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any Guarantor is aware of any
existing, threatened or imminent labor disturbance by or dispute with the
employees of any of the Company’s or any of the Company’s subsidiaries’
principal suppliers, manufacturers, contractors or consultants, except as would
not, individually or in the aggregate, have a Material Adverse Effect.


11

--------------------------------------------------------------------------------




(aa)    Compliance With Environmental Laws. The Company and its subsidiaries (i)
are in compliance with any and all applicable federal, state and local laws and
regulations relating to the protection of human health and safety (to the extent
such health and safety relate to exposure to hazardous or toxic substances or
wastes, pollutants or contaminants) and the environment or the generation, use,
management or disposal of hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have timely applied for or received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as they are currently
being conducted, and (iii) are in compliance with all terms and conditions of
any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive such required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect. There are no costs or liabilities arising under
Environmental Laws with respect to the operations or properties of the Company
and its subsidiaries (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties pursuant to
Environmental Laws, compliance with Environmental Laws, obtaining or renewing
any permit, license or approval pursuant to Environmental Laws or any legal
constraints on operating activities imposed pursuant to Environmental Laws, and
any potential liabilities imposed under Environmental Laws on third parties that
are assumed under contract by the Company or its subsidiaries) that would,
individually or in the aggregate, have a Material Adverse Effect.
(bb)    Compliance with ERISA. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and (vi)
neither the Company nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA).


12

--------------------------------------------------------------------------------




(cc)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-l 5(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13 a-15 of the Exchange Act.
(dd)    Accounting Controls. The Company and its subsidiaries maintain a system
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries (A) make and
keep books, records and accounts, which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of their assets and (B)
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, since the end of the Company’s most recent audited fiscal year, (1)
the Company has no reason to believe that there has been any material weakness
in the Company’s internal control over financial reporting (whether or not
remediated) and (2) there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
(ee)    Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; neither the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in each of the Time of Sale Information and Offering Memorandum.
(ff)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor any director, officer, or employee of the Company or any of its subsidiaries
nor, to the knowledge of


13

--------------------------------------------------------------------------------




the Company and each of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made or taken of an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government or
regulatory official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption laws; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, and
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.
(gg)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental or regulatory agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or any of the Guarantors,
threatened.
(hh)    No Conflicts with Sanctions Law. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, or affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. Government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Syria and Crimea (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or


14

--------------------------------------------------------------------------------




entity (i) to fund or facilitate any activities of or business with any person
that, at the time of such funding or facilitation, is the subject or the target
of Sanctions, (ii) to fund or facilitate any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.
(ii)    Solvency. On and immediately after the Closing Date, each of the Company
and each of the Guarantors (after giving effect to the issuance of the
Securities (and the Guarantees) and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of such entity is
not less than the total amount required to pay the liabilities of such entity on
its total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (ii) such entity is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities (and the
Guarantees) as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, such entity is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (iv) such entity
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (v) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged; and (vi) such entity is not a defendant in any civil action that would
result in a judgment that such entity is or would become unable to satisfy.
(jj)    No Restrictions on Subsidiaries. Except as set forth in Section 9.04 of
the Credit Agreement, no subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such subsidiary’s equity securities or similar ownerships
interest, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.
(kk)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.


15

--------------------------------------------------------------------------------




(ll)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted on an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
(mm)    No Integration. Neither the Company nor any of its “affiliates” (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(nn)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its “affiliates” (as defined in Rule 501 (b) of Regulation D) or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no representation is made) has (i) solicited offers for, or offered
or sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S. The sale of the Securities pursuant to Regulation S is not part of a plan or
scheme to evade the registration provisions of the Securities Act.
(oo)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the offer and sale of
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).
(pp)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(qq)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors. Each of the Company and its
subsidiaries does not own, and none of the proceeds from the offering of


16

--------------------------------------------------------------------------------




Securities contemplated hereby will be used directly or indirectly to purchase
or carry, any “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System).
(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(ss)    Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
(tt)    Reserve Engineer; Reserve Report. The information underlying the
estimates of the Company’s reserves that was supplied to DeGolyer and
MacNaughton (the “Reserve Engineer”) for the purposes of preparing the reserve
report and estimates of the proved reserves of the Company referenced, included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum (the “Reserve Report”), including production and costs of
operation and estimates of future capital expenditures and other future
exploration and development costs, was true and correct in all material respects
on the dates such estimates were made, and such information was supplied and
prepared in good faith, with a reasonable basis and in accordance with customary
industry practices; other than normal production of the reserves, the impact of
changes in prices and costs, and fluctuations in demand for oil and natural gas,
and except as disclosed in or contemplated by each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of the
Guarantors is aware of any facts or circumstances that would in the aggregate
result in a material adverse change in the aggregate net proved reserves, or the
aggregate present value or the standardized measure of the future net cash flows
therefrom, as described in each of the Time of Sale Information and the Offering
Memorandum and as reflected in the Reserve Report; and the estimates of such
reserves and the standardized measure of such reserves as described in each of
the Time of Sale Information and the Offering Memorandum and reflected in the
Reserve Report referenced therein have been prepared in good faith and in a
manner that complies with the applicable requirements of the rules under the
Securities Act with respect to such estimates. The Reserve Engineer was, as of
the date of the Reserve Report prepared by it, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company and its subsidiaries.
(uu)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes Oxley Act”) and the rules and regulations promulgated in connection
therewith, including Section 402 thereof related to loans and Sections 302 and
906 thereof, related to certifications.


17

--------------------------------------------------------------------------------




(vv)    Certain Statements and Agreements. The statements relating to legal
matters, documents or proceedings included in each of the Time of Sale
Information and the Offering Memorandum under the captions “Certain United
States Federal Income Tax Considerations” and “Description of Notes” in each
case are accurate in all material respects and fairly summarize such matters,
documents or proceedings. All material contracts, agreements or other documents
that are required to be filed with the SEC as exhibits pursuant to the
Securities Act or the Exchange Act have been filed as required.
(ww)    Certain Transactions. Subsequent to the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) other than net settlement or net withholding with respect to
awards granted under the Company’s Amended and Restated 2010 Long Term Incentive
Plan, the Company has not purchased any of its outstanding capital stock or
equity, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock; and (iii) there has not been any material change in
the capital stock or equity, short-term debt or long-term debt of the Company
and its subsidiaries, except in each case as described in each of the Time of
Sale Information and the Offering Memorandum, respectively.
1.    Further Agreements of the Company and the Guarantors. The Company and each
of the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:
(a)    Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
(b)    Offering Memorandum Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy thereof for review, and will not distribute any such proposed
Offering Memorandum, amendment or supplement or file any such document with the
Commission to which the Representative reasonably objects.
(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.
(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority


18

--------------------------------------------------------------------------------




of any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use its reasonable best efforts to
prevent the issuance of any such order preventing or suspending the use of any
of the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum or suspending any such qualification of the Securities and,
if any such order is issued, will obtain as soon as possible the withdrawal
thereof.
(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare, at
the expense of the Company, and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.
(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare, at
the expense of the Company, and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to the Offering Memorandum (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the


19

--------------------------------------------------------------------------------




circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.
(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
(h)    Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.
(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds.”
(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)    DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
(m)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.


20

--------------------------------------------------------------------------------




(n)    No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantors or any of their respective affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts (within the meaning of Regulation S), and
all such persons will comply with the offering restrictions requirement of
Regulation S.
(o)    No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
2.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
3.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company and each of the Guarantors contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Company and each of the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.
(b)    No Downgrade. Subsequent to the earlier of (i) the Time of Sale and (ii)
the execution and delivery of this Agreement, (A) no downgrading shall have
occurred in the rating accorded the Company or any of its subsidiaries, the
Securities or any other debt securities or preferred stock issued or guaranteed
by the Company or any of its subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined by the Commission for
purposes of Section


21

--------------------------------------------------------------------------------




3(a)(62) under the Exchange Act, and (B) no such organization shall have
indicated that it has under surveillance or review, or has changed its outlook
with respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
(other than an announcement with positive implications of a possible upgrading).
(c)    No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
(d)    Officers’ Certificate. The Representative shall have received on and as
of the Closing Date a certificate of two executive officers of the Company and
of each Guarantor who have specific knowledge of the Company’s or such
Guarantor’s financial matters and is satisfactory to the Representative (i)
confirming that such officers have carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the best knowledge of each such
officer, the representations set forth in Sections 3(a), 3(b) and 3(c) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct and that the Company and the Guarantors have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date, (iii) to the effect set
forth in paragraphs (b) and (c) above and (iv) that, to the knowledge of each
such officer, the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement are true and correct on and as
of the Closing Date.
(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Representative on behalf of the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information of the Company and its subsidiaries contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the date of this
Agreement and the Closing Date shall use a “cut-off” date no more than three
business days prior to such date.
(f)    Reserve Engineer Letters. The Representative shall have received, on each
of the date hereof and the Closing Date, letters dated the date hereof or the
Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from the Reserve Engineer, containing statements and information
ordinarily included in reserve engineers’ “comfort letters” with respect


22

--------------------------------------------------------------------------------




to the applicable reserve reports and related information contained or
incorporated by reference in the Time of Sale Information or the Offering
Memorandum.
(g)    Opinion and 10b-5 Statement of Counsel for the Company. The
Representative shall have received the written opinion and 10b-5 statement,
dated the Closing Date and addressed to the Initial Purchasers, from Vinson &
Elkins L.L.P., counsel for the Company and the Guarantors, in substantially the
form set forth as Exhibit A and in form and substance reasonably satisfactory to
the Representative and counsel for the Initial Purchasers.
(h)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Kirkland & Ellis LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.
(i)    DLA Opinion for the Initial Purchasers. The Representative shall have
received on and as of the Closing Date an opinion of DLA Piper LLP, Credit
Agreement counsel for the Company to the effect that none of the execution and
delivery of, or the incurrence or performance by the Company and the Guarantors
of their respective obligations under, each of the Transaction Documents to
which the Company or any Guarantor is a party, each in accordance with its
terms, (i) constituted, constitutes or will constitute a breach or violation of,
or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under the Credit Agreement or (ii) resulted, results
or will result in the creation of any security interest in, or lien upon, any of
the property or assets of the Company or the Guarantors pursuant to the Credit
Agreement, except for any contravention which would not have a Material Adverse
Effect.
(j)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
(k)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their
qualification and good standing in such other jurisdictions in which the conduct
of the Company’s and its subsidiaries’ business or ownership or leasing of
property or assets requires such qualification (such jurisdictions being set
forth in Schedule 3 hereto opposite the name of each Guarantor), in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.
(l)    Indenture. The Company, the Guarantors and the Trustee shall have entered
into the Indenture in form and substance reasonably satisfactory to the
Representative, and the


23

--------------------------------------------------------------------------------




Representative shall have received a counterpart of the Indenture that shall
have been executed and delivered by the Trustee and a duly authorized officer of
the Company and each of the Guarantors.
(m)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(n)    Chief Financial Officer’s Certificate. The Company shall have furnished
to the Representative on the date hereof a certificate, signed by the Chief
Financial Officer substantially in the form set forth on Exhibit B hereto (the
“Initial CFO Certificate”). On or prior to the Closing Date or any Additional
Closing Date, as the case may be, the Representative shall have received from
the Chief Financial Officer of the Company a certificate (the “Bring-Down CFO
Certificate”) (i) stating, as of the date of the Bring-Down CFO Certificate (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Offering
Memorandum, as of a date not more than three days prior to the date of the
Bring-Down CFO Certificate), the conclusions and findings of the Chief Financial
Officer with respect to the financial information and other matters covered by
the Initial CFO Certificate and (ii) confirming in all material respects the
conclusions and findings set forth in the Initial CFO Certificate.
(o)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
4.    Indemnification and Contribution.
(a)    Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates and agents who have, or who are alleged to
have, participated in the distribution of Securities, directors and officers and
each person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) such Initial Purchaser, and
the successors and assigns of all the foregoing persons, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged


24

--------------------------------------------------------------------------------




untrue statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
paragraph (b) below.
(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, each of the
Guarantors, each of their respective directors and officers and each person, if
any, who controls the Company or any of the Guarantors (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the information contained in the third and fourth sentences of
the eleventh paragraph and the fourteenth paragraph, respectively, under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Offering Memorandum.
(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed in
writing to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person


25

--------------------------------------------------------------------------------




shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonably incurred fees and expenses of more than one separate firm (in
addition to any local counsel) for all Indemnified Persons, and that all such
fees and expenses shall be paid or reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, agents, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representative and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent (which shall not be unreasonably withheld),
but if settled with such consent or if there be a final judgment for the
plaintiff, the Indemnifying Person agrees to indemnify each Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph (c),
the Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (1) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and (2)
the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which shall not be unreasonably withheld), effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d)    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors on the one hand and the Initial


26

--------------------------------------------------------------------------------




Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
(e)    Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
5.    Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
6.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, on or by any of the New York Stock Exchange, the Nasdaq Global Select
Market or


27

--------------------------------------------------------------------------------




the over-the-counter market; (ii) trading of any securities issued or guaranteed
by the Company or any of the Guarantors shall have been suspended on any
exchange or in any over-the-counter market; (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred; (iv) a general moratorium on commercial banking activities shall
have been declared by federal or New York State authorities; (v) there shall
have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the Representative, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or (vi)
there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Time of Sale
Information or the Offering Memorandum, any change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business, that, in the judgment of the Representative, is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
7.    Defaulting Initial Purchaser.
(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all


28

--------------------------------------------------------------------------------




the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
8.    Payment of Expenses.
(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any transfer fees
or taxes payable in connection therewith; (ii) the costs incident to the
preparation, printing of the Preliminary Offering Memorandum, any other Time of
Sale Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel, the independent accountants and reserve engineers; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with any filing with, and clearance of the offering by, FINRA, and
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Company in connection with any “road show”


29

--------------------------------------------------------------------------------




presentation to potential investors (including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants; provided that notwithstanding clause (ix) above, the Initial
Purchasers shall pay one-half of the lease expenses associated with any airplane
which is used in connection with such “road show” presentations.
(b)    If (i) this Agreement is terminated pursuant to clauses (ii) or (vi) of
Section 9, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Company and each of the Guarantors jointly and severally agrees to reimburse the
Initial Purchasers for all out-of-pocket costs and expenses (including the fees
and expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.
9.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
agents, officers and directors of each Initial Purchaser referred to in Section
7 hereof. Except as provided in Section 1(c) or to the extent any party may be
entitled to indemnification pursuant to Section 7, nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein. No purchaser of Securities from any Initial Purchaser shall be
deemed to be a successor merely by reason of such purchase.
10.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.
11.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) except where otherwise expressly provided, the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act; and
(e) the term “written communication” has the meaning set forth in Rule 405 under
the Securities Act.
12.    USA Patriot Act. The Company and each of the Guarantors acknowledges
that, in accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into


30

--------------------------------------------------------------------------------




law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.
13.    Waiver of Jury Trial. The Company, the Guarantors and each of the Initial
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
14.    Consent to Jurisdiction. The Company, the Guarantors and each Initial
Purchaser hereby submits to the non-exclusive jurisdiction of any U.S. federal
or state court located in the Borough of Manhattan, the City and County of New
York in any action, suit or proceeding arising out of or relating to or based
upon this Agreement or any of the transactions contemplated hereby, and the
Company, the Guarantors and each Initial Purchaser irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding in any such court arising out of or relating to this Agreement or
the transactions contemplated hereby and irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding has been brought in an inconvenient forum.
15.    Miscellaneous.
(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Wells Fargo Securities, LLC on behalf of the Initial
Purchasers, and any such action taken by Wells Fargo Securities, LLC shall be
binding upon the Initial Purchasers.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Wells Fargo Securities, LLC,
375 Park Avenue, New York, New York 10152 (fax: (212) 214-5918); Attention:
Transaction Management Department. Notices to the Company and the Guarantors
shall be given to them at 1001 Fannin, Suite 1500, Houston, Texas 77002,
Attention: Niko Lorentzatos (fax: (281) 404-9704).
(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.


31

--------------------------------------------------------------------------------




(e)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(f)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature pages to follow]




32

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,
OASIS PETROLEUM INC.
/s/ Michael H. Lou                    
Name:    Michael H. Lou
Title: Executive Vice President and Chief Financial Officer
OMP GP LLC


/s/ Michael H. Lou                    
Name: Michael H. Lou
Title: President
OASIS MIDSTREAM SERVICES LLC
OASIS PETROLEUM LLC
OASIS PETROLEUM MARKETING LLC
OASIS PETROLEUM NORTH AMERICA LLC
OASIS PETROLEUM PERMIAN LLC
OASIS WELL SERVICES LLC
OMS HOLDINGS LLC


/s/ Michael H. Lou                    
Name: Michael H. Lou
Title: Executive Vice President and Chief Financial Officer




Signature Page to Purchase Agreement

--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC
On behalf of itself and each of the several Initial Purchasers listed in
Schedule 1 hereto.


By: /s/ Rob McClean    
Authorized Signatory
Name: Rob McClean
Title:     Director




Signature Page to Purchase Agreement

--------------------------------------------------------------------------------






Schedule 1
Initial Purchaser
Principal Amount
Wells Fargo Securities, LLC
$
56,000,000


Citigroup Global Markets Inc.
34,400,000


J.P. Morgan Securities LLC
32,000,000


Morgan Stanley & Co. LLC
32,000,000


RBC Capital Markets, LLC
32,000,000


Goldman Sachs & Co. LLC
26,000,000


BBVA Securities Inc.
16,400,000


CIBC World Markets Corp.
16,400,000


Citizens Capital Markets, Inc.
16,400,000


Credit Suisse Securities (USA) LLC
16,400,000


Deutsche Bank Securities Inc.
16,400,000


U.S. Bancorp Investments, Inc.
15,200,000


Capital One Securities, Inc.
13,600,000


ING Financial Markets LLC
13,600,000


Comerica Securities, Inc.
9,600,000


BOK Financial Securities, Inc.
8,400,000


BB&T Capital Markets, a division of BB&T Securities, LLC
8,400,000


Regions Securities LLC
8,400,000


Johnson Rice & Company L.L.C.
6,000,000


KeyBanc Capital Markets Inc.
6,000,000


Piper Jaffray & Co.
6,000,000


Tudor, Pickering, Holt & Co. Securities, Inc.
6,000,000


IBERIA Capital Partners L.L.C.
4,400,000


 
$
400,000,000









Schedule 1

--------------------------------------------------------------------------------






Schedule 2
Name of Subsidiary Guarantors
Jurisdiction of Organization
Oasis Midstream Services LLC
Delaware
Oasis Petroleum LLC
Delaware
Oasis Petroleum Marketing LLC
Delaware
Oasis Petroleum Permian LLC
Delaware
Oasis Petroleum North America LLC
Delaware
Oasis Well Services LLC
Delaware
OMP GP LLC
Delaware
OMS Holdings LLC
Delaware







Schedule 2



--------------------------------------------------------------------------------






Schedule 3
Subsidiary
Jursidiction of Organization
Foreign Qualifications
Oasis Petroleum LLC
Delaware
Texas
Oasis Petroleum North America LLC
Delaware
Montana, North Dakota, South Dakota and Texas
Oasis Petroleum International LLC
Delaware
None
Oasis Petroleum Columbia LLC
Delaware
None
Oasis Petroleum Marketing LLC
Delaware
Minnesota, Montana, North Dakota, South Dakota and Texas
Oasis Well Services LLC
Delaware
Montana, North Dakota, South Dakota and Texas (assumed name -- Oasis Pumping
Company LLC)
Oasis Midstream Services LLC
Delaware
Montana, North Dakota, South Dakota and Texas
Oasis Midstream Partners LP
Delaware
Montana, North Dakota and Texas
OMP GP LLC
Delaware
Montana, North Dakota and Texas
OMP Operating LLC
Delaware
Montana, North Dakota and Texas
OMS Holdings LLC
Delaware
Montana, North Dakota and Texas
Bighorn DevCo LLC
Delaware
Montana, North Dakota and Texas
Bobcat DevCo LLC
Delaware
Montana, North Dakota and Texas
Beartooth DevCo LLC
Delaware
Montana, North Dakota and Texas
Oasis Petroleum Permian LLC
Delaware
Texas





Schedule 3



--------------------------------------------------------------------------------






ANNEX A
Additional Time of Sale Information
1.
Term sheet containing the terms of the Securities, substantially in the form of
Annex B.





Annex A-1



--------------------------------------------------------------------------------






ANNEX B
Pricing Term Sheet
(See attached)


Annex B-1



--------------------------------------------------------------------------------





Supplement, dated April 30, 2018
to Preliminary Offering Memorandum Dated April 30, 2018
Strictly confidential
OASIS PETROLEUM INC.
This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum (as supplemented through and including the date hereof, the
“Preliminary Offering Memorandum”). The information in this Supplement
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Supplement but not defined herein have the
meanings given them in the Preliminary Offering Memorandum.
The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.
Issuer:
Oasis Petroleum Inc.
Title of Securities:
6.250% Senior Notes due 2026
Aggregate Principal Amount:
$400,000,000
Net Proceeds After Initial Purchasers’ Discount and Estimated Offering Expenses:
$392,000,000
Distribution:
Rule 144A/Regulation S without registration rights as set forth in the
Preliminary Offering Memorandum
Final Maturity Date:
May 1, 2026
Issue Price:
100% of face amount
Coupon:
6.250%
Yield to Maturity:
6.250%
Interest Payment Dates:
May 1 and November 1
Record Dates:
April 15 and October 15
First Interest Payment Date:
November 1, 2018
Optional Redemption:
On and after May 1, 2021, in whole or in part, at the prices set forth below
(expressed as percentages of the principal amount), plus accrued and unpaid
interest, if any, to the date of redemption, on May 1 of the years set forth
below:











Annex B-2



--------------------------------------------------------------------------------





Date
Price
2021
103.125%
2022
101.563%
2023 and thereafter
100.000%



Optional Redemption with Equity Proceeds:
In addition, prior to May 1, 2021, up to 35% at a redemption price equal to
106.250% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon, if any, to the date of redemption.
CUSIP / ISIN Numbers:
Rule 144A: 674215AK4 / US674215AK41
Regulation S: U65204AC0 / USU65204AC06
Denominations/Multiple:
$2,000 x 1,000
Trade Date:
April 30, 2018
Settlement:
(T+10) on May 14, 2018



Annex B-3



--------------------------------------------------------------------------------





Initial Purchasers of Senior Notes
Joint Physical Book-Running Managers:
Wells Fargo Securities, LLC
Citigroup Global Markets Inc.
Joint Book-Running Managers:
Goldman Sachs & Co.
J.P. Morgan Securities LLC
Morgan Stanley & Co. LLC
RBC Capital Markets, LLC
Senior Co-Managers:
BBVA Securities Inc.
Capital One Securities, Inc.
CIBC Capital Markets Corp.
Citizens Capital Markets, Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
ING Financial Markets LLC
Co-Managers:
BOK Financial Securities, Inc.
BB&T Capital Markets, a division of BB&T Securities, LLC
Comerica Securities, Inc.
IBERIA Capital Partners L.L.C.
Johnson Rice & Company L.L.C.
KeyBanc Capital Markets Inc.
Piper Jaffray & Co.
Regions Securities LLC
Tudor, Pickering, Holt & Co. Securities Inc.
U.S. Bancorp Investments, Inc.



Annex B-4



--------------------------------------------------------------------------------







The information in this Supplement supplements the Preliminary Offering
Memorandum and supersedes the information (including financial information) in
the Preliminary Offering Memorandum to the extent inconsistent with the
Preliminary Offering Memorandum. This Supplement is qualified in its entirety by
reference to the Preliminary Offering Memorandum.


This Supplement is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum.


The securities have not been, and will not be, registered under the Securities
Act and are being offered only to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act, and this communication is only being
distributed to such persons.


This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.


Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.












Annex B-5



--------------------------------------------------------------------------------






ANNEX C
Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of the Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.


Annex C-1



--------------------------------------------------------------------------------





Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
(c)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Securities in circumstances in which Section 21(1) of the
FSMA does not apply to the Company; and
(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
(d)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.




Annex C-2



--------------------------------------------------------------------------------






Exhibit A
Form of Company Counsel Opinion
The following legal opinion points shall be limited to (a) the General
Corporation Law and the Limited Liability Company Act of the State of Delaware
and (b) the laws of (i) the State of New York, (ii) the State of Texas and (iii)
the United States of America.
1.The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware. Each of the Guarantors is validly existing as
a limited liability company and in good standing under the laws of the State of
Delaware.
2.    The Company has the corporate power and corporate authority under the laws
of the State of Delaware to (a) execute and deliver, and incur and perform all
of its obligations under, the Purchase Agreement, the Indenture and the
Securities (collectively the “Transaction Documents”) and (b) carry on its
business and own its properties as described in the Time of Sale Information and
the Offering Memorandum. Each of the Guarantors has the limited liability
company power and authority under the laws of the State of Delaware to (i)
execute and deliver, and to incur and perform all of its obligations under, the
Transaction Documents to which it is a party and (ii) carry on its business and
own its properties as described in the Time of Sale Information and the Offering
Memorandum.
3.    Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company. Each of the Purchase Agreement and the Indenture has
been duly authorized, executed and delivered by each of the Guarantors. The
Guarantees included in the Indenture have been duly authorized by each of the
Guarantors.
4.    None of the execution and delivery of, or the incurrence or performance
by, the Company and the Guarantors (collectively, the “Obligors”) of their
respective obligations under, each of the Transaction Documents to which it is a
party, each in accordance with its terms, (a) constituted, constitutes or will
constitute a violation under any provision of the Delaware Limited Liability
Company Act, Delaware General Corporation Law, Regulation T, U or X of the Board
of Governors of the Federal Reserve System or the applicable laws of the State
of Texas, State of New York or U. S. federal law, (b) constituted, constitutes
or will constitute a violation under the certificate of incorporation,
certificate of formation, bylaws, operating agreement or limited liability
company agreement or any other formation or governing document of the Company or
the Guarantors, (c) constituted, constitutes, or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under any agreement or other instrument
binding upon the Company or any of the Subsidiaries, other than the Credit
Agreement, filed as an exhibit to the Company’s Form 10-K for the year ended
December 31, 2017 or to any Form 8-K of the Company filed since the filing of
such Annual Report on Form 10-K (the “Applicable Agreements”), (d) resulted,
results or will result in the creation of any security interest in, or lien
upon, any of the property or assets of any Obligor pursuant to any of the
Applicable Agreements,


Exhibit A

--------------------------------------------------------------------------------





or (e) to such counsel’s knowledge, resulted, results or will result in the
contravention of any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Company or any Subsidiary, except for any
contravention described in clauses (a), (c) or (d) which would not, individually
or in the aggregate, have a material adverse effect on the business, properties,
financial position, stockholders’ equity, results of operations, or prospects of
the Company and its subsidiaries, taken as a whole, or on the performance by the
Company and the Guarantors of their obligations under the Securities and the
Guarantees (a “Material Adverse Effect”).
5.    No consent, approval, authorization or order of, or qualification or
filing with, any governmental body or agency is required for the execution and
delivery by each of the Company and the Guarantors of, or the performance or
incurrence by the Company or the Guarantors of their respective obligations
under, the Transaction Documents or the consummation of the transactions
thereunder, except (a) as have been or will be obtained or made on or prior to
the Closing Date, or (b) where the failure to obtain such consent, approval,
authorization, order or qualification would not reasonably be expected to have a
Material Adverse Effect or materially impair the ability of the Company and
Guarantors to consummate the transactions contemplated by the Transaction
Documents.
6.    The statements under the caption “Description of Notes” in the Preliminary
Offering Memorandum as supplemented by the Pricing Term Sheet and in the
Offering Memorandum, insofar as such statements purport to summarize the
Indenture and the Securities, fairly summarize the Indenture and the Securities
in all material respects, subject to the qualifications and assumptions stated
therein.
7.    The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Certain United States Federal Income Tax
Considerations,” insofar as they refer to statements of law or legal
conclusions, fairly summarize the matters referred to therein in all material
respects, subject to the qualifications and assumptions stated therein.
8.    The Indenture constitutes a valid and binding obligation of each of the
Obligors, enforceable against each of them in accordance with its terms, under
the laws of the State of New York, except as such enforceability may be limited
by the Enforceability Exceptions; and the Indenture conforms in all material
respects with the requirements of the Trust Indenture Act and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.
9.    When authenticated by the Trustee in the manner provided in the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
Purchase Agreement, the Securities will constitute valid and binding obligations
of the Company, entitled to the benefits of the Indenture and enforceable
against the Company in accordance with their terms, under the laws of the State
of New York, except as such enforceability may be limited by the Enforceability
Exceptions.


Exhibit A

--------------------------------------------------------------------------------





10.    When the Securities have been authenticated by the Trustee in the manner
provided in the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the Purchase Agreement, the guarantees of the
Securities included in the Indenture will constitute a valid and binding
obligation of the Guarantors, enforceable against the Guarantors in accordance
with the terms of the Indenture, under the laws of the State of New York, except
as such enforceability may be limited by the Enforceability Exceptions.
11.    Assuming the accuracy of the representations, warranties and covenants of
the Company, Guarantors and Initial Purchasers set forth in Sections 1(b),
3(mm), 3(nn), 4 and 5 in the Purchase Agreement, the offer, issue, sale and
delivery of the Securities (and the guarantees thereof by the Guarantors) to the
Initial Purchasers and the initial resale of the Securities (and the guarantees
thereof by the Guarantors) by the Initial Purchasers, each in the manner
contemplated by the Purchase Agreement and the Offering Memorandum, do not
require registration under the Securities Act, and such offer, issue, sale and
delivery of the Securities (and the guarantees thereof by the Guarantors) and
such initial resale of the Securities (and the guarantees thereof by the
Guarantors) do not require qualification of the Indenture under the Trust
Indenture Act; provided, however, that we express no opinion as to any
subsequent resale of any Security (and the guarantees thereof by the
Guarantors).
12.    The Company and the Guarantors are not, and immediately after giving
effect to the issuance and sale of the Securities pursuant to the Purchase
Agreement and the application of proceeds therefrom as described in the
Preliminary Offering Memorandum as supplemented by the Pricing Term Sheet and in
the Offering Memorandum, will not be, an “investment company” within the meaning
of said term as used in the Investment Company Act of 1940, as amended.
13.    In a case properly argued and presented, a Texas court or a United States
federal court sitting in Texas and applying Texas conflict of law principles as
set out in Chapter 271 of the Texas Business and Commerce Code, would give
effect to the provisions of the Securities and the provisions of the Indenture
that purport to require that the rights and obligations of the parties thereto
are to be governed by and construed in accordance with the laws of the State of
New York.
In addition, we have participated in conferences with officers and other
representatives of the Obligors, the independent registered public accounting
firm and the reserve engineer for the Obligors, your counsel and your
representatives at which the contents of the Time of Sale Information and the
Offering Memorandum and related matters were discussed and, although we have not
independently verified and are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Time of Sale Information and the Offering Memorandum (except as
and to the extent set forth in paragraphs 6 and 7 above), on the basis of the
foregoing (relying as to factual matters to the extent we deem reasonable upon
statements of fact made to us by representatives of the Obligors), no facts have
come to our attention that have led us to believe that (i) the Time of Sale
Information, as of 3:30 p.m. (Eastern Standard Time) on April 30, 2018 contained
an untrue statement of a material fact or omitted to state any


Exhibit A

--------------------------------------------------------------------------------





material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (ii) the Offering
Memorandum, as of its date and as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, it being understood that we express
no statement or belief with respect to (i) the financial statements and related
schedules, including the notes and schedules thereto and the auditor’s report
thereon (and any other financial or accounting data derived therefrom) and (ii)
oil and natural gas reserve estimates, in each case included in, or excluded
from, the Offering Memorandum or the Time of Sale Information.




Exhibit A

--------------------------------------------------------------------------------






Exhibit B
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER
April 30, 2018
Wells Fargo Securities, LLC
375 Park Avenue
New York, New York 10152
Ladies and Gentlemen:
The undersigned, in his capacity as the Executive Vice President and Chief
Financial Officer of the Company, hereby certifies, pursuant to Section 6(n) of
this Agreement, that he is familiar with the matters described herein and that:
(i)
The undersigned has examined the information included in the Preliminary
Offering Memorandum and Offering Memorandum under the caption “Summary—Recent
Developments—Preliminary financial and operating results for the three months
ended March 31, 2018” (the “First Quarter Financial Data”).

(ii)    The First Quarter Financial Data has been (i) derived from sources that
the Company believes to be reliable and accurate in all material respects and
(ii) prepared (a) in a manner consistent with the financial information included
in the Offering Memorandum for the Company for the years ended December 31,
2015, 2016 and 2017 subject to the limitations set forth in the Offering
Memorandum and (b) in good faith based upon the assumptions that the Company’s
management believes are reasonable and consistent with the Company’s internal
records and information systems.
[Signature page to follow]




Exhibit B

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this chief
financial officer’s certificate on behalf of the Company, and not in his
personal capacity, as of the date first written above.




By: __________________________________
Name: Michael H. Lou
Title:        Executive Vice President and Chief
Financial Officer






Exhibit B